DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendment filed March 7, 2022 amending claims 1-7, 9, 11, 13, 18, and 20, adding new claim 21, and canceling claim 15 is acknowledged.  Accordingly, claims 1-14 and 16-21 are pending.


Election/Restriction
Applicant’s election without traverse of Group 1, directed to TP53 knockout cell lines, and deletion species of Exon 4 (SEQ ID NO 5) in the reply filed on March 7, 2022  is acknowledged.  Claims 4, 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group (claims 7-20) or nonelected species (claims 4 and 6), there being no allowable generic or linking claim. 
Accordingly, claims 1-3, 5 and 21 are examined herein.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 2 recites “the knockout cell line of claim 1, wherein the deletion comprises one or more coding regions.”  Claim 1 from which it depends recites “A knockout cell line comprising MCF7 breast cancer cells, wherein each of the MCF7 breast cancer cells has a deletion in a coding region of both alleles of a TP53 gene . . .”  Because claim 1 uses the open language “comprising”, claim 1 encompasses a deletion in one or more than one coding region of TP53.  Therefore, claim 2 does not further limit the subject matter of claim 1.

Claim 21 recites “The knockout cell line of claim 1, wherein the knockout cell line is resistant to nutlin up to 10 micromolar.”  “Resistant to nutlin up to 10 micromolar” is a functional limitation of the cells of claim 1 and does not further change the structure of the cells of claim 1.  Cell lines that do not express any functional p53 protein are predicted to be resistant up to 10 micromolar.  For instance, Wanzel (Wanzel et al., Nature Chemical Biology (2016), 12(1): 22-28) teaches HCT116 and H460 p53 knock-out cells lines are resistant at least up to 7 micromolar, while Mullany teaches the “standard” p53-null cell line, SKOV3, is resistant up to 60 micromolar (Mullany et al., Neoplasia (2015), 17(10): 789-803, and Supplemental Figures).  It follows that there is no embodiment of claim 1 that is not also encompassed by claim 21.  Therefore, claim 21 does not further limit the subject matter of claim 1, from which is depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wanzel (Wanzel et al., Nature Chemical Biology (2016), 12(1): 22-28) in view of Mitkin (Mitkin et al., BBA – Gene Regulatory Mechanisms (2017) 1860: 1169-1178, published November 6, 2017).

Regarding claims 1-3, Wanzel teaches generating p53 knockout lines using CRISPR/Cas in HCT116 and H460 cells (page 9, ¶5 through page 10, ¶3).  Wanzel teaches guide RNAs targeted to TP53 intron 1, exon 3, exon 5, intron 5, exon 7 and intron 9 (page 9, ¶5 through page 10, ¶2).  Wanzel teaches HCT116 cells transfected with Cas9/guide RNA plasmids in which the guide RNAs target intron 1 and intron 9 in order to delete exons 2-9 (i.e., a coding region, one or more coding regions, and one or more exons of 1-11) (page 10, ¶3).  Wanzel teaches that the cells treated with guide RNA targeted to intron 1 and intron 9 had large deletions of TP53 (Figure 1d-e; page 4, ¶3).  Wanzel also teaches cells treated with guide RNA targeted to intron 1 and intron 9 did not have detectible levels of p53 by western blot (Figure 1e), indicating the cells did not express a functional p53 protein.  Wanzel also teaches delivery of just one guide RNA to exon 3 or exon 7 also results in the elimination of a functional p53 protein (Figure 1e).
Wanzel teaches HCT116 cells are a colorectal cancer cell line and H460 cells are a lung cancer cell line (page 3, ¶4).  Wanzel also teaches “Approximately half of all cancer patients have a mutated TP53 gene, which encodes p53.  In the remainder of patients with a wild-type TP53 gene, p53’s activity is inhibited, for example, by the E3 ubiquitin ligase Mdm2, which binds it, inhibits its transcriptional activity and targets it for proteasomal degradation.  Compounds that interfere with the p53-Mdm2 interaction, release p53 from inhibition and thereby reactivate its tumor suppressor activity are considered promising for a broad spectrum of cancer therapies” (page 2, ¶1).  Finally, Wanzel teaches “we show using CRISPR-Cas9–based target validation in lung and colorectal cancer that the activity of nutlin, which blocks the p53-binding pocket of Mdm2, strictly depends on functional p53.” (Abstract).
Wanzel does not teach MCF7 cell lines with a deletion in the TP53 gene.
Mitkin teaches inactivation of p53 in MCF7 cells using CRISPR/Cas9 system (Section 2.3).  Mitkin teaches delivering two guide RNAs targeted to exon 5 to MCF7 cells for disrupting the p53 gene by insertion of a GFP or mCherry marker into exon 5 (Supp Fig S2; Sections 2.3 and 3.1).  Mitkin teaches that insertion occurred in both alleles in approximately 1% of cells (Sections 2.3 and 3.1).  Mitkin teaches cells that expressed GFP from both alleles had no detectable levels of p53 by western blot (Figure 1B; Section 3.1), indicating the cells did not express a functional p53 protein.   Mitkin also teaches “About 50% of all cancers carry mutations in p53 gene which are often associated with increased metastatic potential and elevated expression of a number of chemokines and their receptors.” (Section 1).  Finally, Mitkin teaches “p53 knockdown using p53-speciﬁc shRNA in MCF-7 human breast cancer cells leads to elevated expression of CXCR5 chemokine receptor gene.”
It would have been obvious to one skilled in the art before the invention was effectively filed to have used the p53-positive MCF7 breast cancer cell line taught in Mitkin instead of the p53-positive HCT116 colorectal cancer cell line or the p53-positive H460 lung cancer cell line in Wanzel because it would have amounted to a simple substitution of one p53-positive cancer cell line with another by known means to yield predictable results.  Both Mitkin and Wanzel are directed to studying the role of p53 in cancer in various cell lines.  One would have had a reasonable expectation of success of deleting one or more p53 exons taught in Wanzel in the MCF7 cells of Mitkin because both Mitkin and Wanzel use CRISPR/Cas to modify the genome of the TP53 gene in a cell culture line.  One would have also predicted that an exon deletion in MCF7 cells would result in absence of expression of a functional p53 because both Mitkin and Wanzel teach that large deletions, small indels and marker gene insertion all result in a complete knockout of p53 expression.  One would have been motivated to specifically delete an exon in MCF7 cells in order to study the interaction between p53 and MDM2 as taught in Wanzel specifically in breast cancer cell lines. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wanzel (Wanzel et al., Nature Chemical Biology (2016), 12(1): 22-28) and Mitkin (Mitkin et al., BBA – Gene Regulatory Mechanisms (2017) 1860: 1169-1178, published November 6, 2017) as applied to claims 1-3 above, in further view of NCBI (Homo sapiens tumor protein p53 (TP53), RefSeqGene (LRG_321) on chromosome 17 NCBI Reference Sequence: NG_017013; published January 10, 2017).
The teachings of Wanzel and Mitkin are recited and applied above for claims 1-3.  Although the deletions in Wanzel include exons 2-9, Wanzel does not specifically teach the deletion in the TP53 gene includes SEQ ID NO: 5
However, NCBI teaches the sequence of the TP53 gene (pages 21-26).  NCBI teaches the TP53 gene comprises a sequence corresponding to SEQ ID NO 5 and corresponds to nucleotides 16279-16557 (page 23, highlighted).  NCBI also teaches nucleotides 16279-16557 corresponds to an exon (page 19, highlighted) and is found in the mature mRNA (page 7, highlighted).
It would have been obvious to one skilled in the art before the invention was effectively filed to have included SEQ ID NO 5 in a deletion from the TP53 gene to create a p53 knockout cell line because it would have amounted to a simple substitution of one known TP53 coding sequence for another by known means to yield predictable results.  Wanzel teaches both small indels and multi-exon deletions in the TP53 gene create p53-null cells.  One skilled in the art would predict that deleting SEQ ID NO 5, which NCBI teaches corresponds to an exon of the TP53 gene, would likewise create a p53-null cell because deleting one or more exons falls within the range of mutations between a small indel and a large multi-exon deletion.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wanzel (Wanzel et al., Nature Chemical Biology (2016), 12(1): 22-28) and Mitkin (Mitkin et al., BBA – Gene Regulatory Mechanisms (2017) 1860: 1169-1178, published November 6, 2017) as applied to claims 1-3 above, in further view of Pechackova (Pechackova et al., Oncotarget (2016) 7(12): 14458-14475) and Mullany (Mullany et al., Neoplasia (2015), 17(10): 789-803, and Supplemental Figures).

The teachings of Wanzel and Mitkin are recited and applied above for claims 1-3.  Wanzel also teaches that “Mdm2 has a deep hydrophobic cleft on which p53 binds with its N-terminal domain and provided the basis for the identification of nutlin as what is to our knowledge the first chemical compound to reactivate p53 by occupying the p53-binding pocket on Mdm2” (page 2, ¶2).  Wanzel also teaches “cancer cell lines adapted to nutlin exhibit a high frequency of p53 gene mutations” (page 2, ¶2).  Finally, Wanzel teaches, HCT116 and H460 p53 knock-out cell lines which contain a large deletion of exon 2-9 or small indels are able to grow in the presence of 7 M nutlin (Figure 1c-e), indicating they are resistant to nutlin up to 7 M.  
Although Wanzel teaches p53-/- HCT116 cells with a deletion of exons 2-7 are resistant to 7 M nutlin, Wanzel does not teach MCF7 p53 knockout cells resistant up to nutlin up to 10 M.
However, Pechackova teaches producing p53 knockout MCF7 cells by transfecting MCF7 cells with a combination of p53 CRISPR/Cas9 KO Plasmid (Santa Cruz, sc-416469) and corresponding HDR Plasmids (page 14470, ¶2).  Pechackova teaches MCF7-p53KO (i.e., knockout cells) did not have detectable levels of p53 assayed by western blot (Figure 2C).  Pechackova teaches MCF7 cell proliferation is inhibited up to 80% in 10 M nutlin (Figure 5C), indicating that MCF7 cells are not normally resistant to nutlin.  Pechackova also teaches “Reactivation of the p53 function by various MDM2 or MDMX antagonists and other small molecule p53 activators has been proposed as promising strategy for treatment of cancers with the wild-type p53. Nutlin-3 is a potent and selective antagonist of the interaction between MDM2 and p53.  Treatment with nutlin-3 activates the p53 pathway and depending on the dose induces cell cycle arrest or cell death . . . Clinical trials are currently ongoing to prove clinical efficacy of MDM2 antagonists in cancer therapy” (page 14459, ¶2).  Finally, Pechackova teaches “Combined treatment with these drugs triggers senescence or programmed cell death and can efficiently eradicate p53 positive breast cancer cells.” (page 14459, ¶3).
Mullany teaches various cancer cells lines and their sensitivity to nutlin-3 (Figure 4).  Mullany teaches the SKOV3 cell line contains a single nucleotide deletion in exon 4 of p53 (page 791, ¶6) and is an established p53 negative cell line that does not express any p53 at the mRNA or protein level (page 791, ¶1, Figure 4A) and p53 expression cannot be induced by nutlin-3 like in some p53-mutant cell lines (Figure 4A).  Mullany teaches the SKOV3 cell line is completely resistant to nutlin-3 at 10 m and has an IC50 of 60 m nutlin-3 (Figure 4D, Supp Fig 1). 
It would have been obvious to one skilled in the art to determine if the MCF7 p53 knockout cells of Mitkin with p53 deletions taught by Wanzel were resistant up to 10 m nutlin because it would have amounted to determining a predicted feature of p53 null cells.   Pechackova teaches that MCF7 cells are normally sensitive to 10 M nutlin and that nutlin works through the p53 pathway.  Because Wanzel teaches HCT116 and H460 p53-null cells are resistant to at least up to 7 m nutlin and Mullany teaches a standard p53-null cell line is resistant up to 60 m, respectively, it would be entirely predictable that MCF7 p53-null cells are resistant up to 10 m.   One would have been motivated to determine if MCF7 p53-null cells containing an exon deletion are also resistant to nutlin up to 10 m to determine if any residual or undetectable p53 protein was present in the cells.   


Additional Relevant Prior Art
The following are relevant prior art directed to p53 mutant cells.
Sokolova (Sokolova et al., Cell Cycle (2017), 16(2): 189–199, published January 2, 2017) describes hTERT-RPE1 cancer cell lines with a 1 base pair insertion in exon 4 that created a premature stop codon and abolished p53 expression (section spanning pages 196-197).
Chen (Chen et al., Cancer Discovery, July 2017, pages 767-781) describes MCF7 cells with exon 9 specifically deleted that resulted in no expression of the p53 isoform (Abstract).
Ramlee (Ramlee et al., Scientific Reports (2015) 5:15587, DOI: 10.1038/srep15587, pages 1-13) describes creating p53-null HCT116 and HEK293 cells using CRISPR/Cas9 to create indels in exon 4 of the p53 gene (Figure 2b, Figure 4b-d).


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636